DETAILED ACTION

Response to Amendment
	Claims 1 and 3-14 are currently pending.  Claims 3, 4, and 6-10 are withdrawn from further consideration as being drawn to a non-elected invention.  Claim 2 is cancelled.  The previous objections to claims 1 and 5 are withdrawn.  The previously stated 112, 1st paragraph rejection of claims 1, 5, and 11-14 is withdrawn.  The amended claims do overcome the previously stated 103 rejection.  However, upon further consideration, claims 1, 5, and 11-14 are rejected under the following new 103 rejections.  This action is made FINAL as necessitated by the amendment.        

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 5, and 12-14 are rejected under 35 U.S.C. 103 as being unpatentable over Liu et al (US 9692056) in view of Nagayama et al (US 2005/0048371) and Asako et al (US 2014/0011083), and further in view of He et al (US 2014/0363746).
Regarding claims 1 and 5, Liu et al discloses a process for producing a lithium battery comprising: 
preparing a plurality of current collector layers “406” (electrically conductive porous layer), and a plurality of positive electrode active material layers “404” (wet cathode layers) of a positive electrode active material (cathode active material); wherein the current collector layer may be an open structure substrate such as a mesh or foam containing interconnected conductive pathways and have a void volume (volume of pores) of between about 75% and 95%; wherein examples of the positive electrode active material (cathode active material) include lithium cobalt oxide and lithium iron phosphate (inorganic material / metal oxide); 
preparing a negative electrode “1104” (anode electrode) having an anode current collector “1104b” that has two opposed primary surfaces wherein at least one of the two primary surfaces is deposited with a layer of anode active material “1104a”; wherein the anode active material layer may also contain other components such as conductive additive (col. 5, line 66 to col. 6, line 1);
placing a separator “1106a” (porous separator layer) in contact with the anode electrode “1104”;
stacking and consolidating a desired number of previously formed positive electrode active material layers “1102a” and current collector layers “1102b” in an alternating manner to form a positive electrode “1102” (cathode electrode) in contact with the separator; 
assembling and sealing the negative electrode, separator, the positive electrode in a case “1202” (housing) to produce the lithium battery (col. 6, lines 24-48, col. 10, lines 23-35, col. 12, lines 54-56, col. 14, lines 1-55, Figs. 4 and 11B and U.S. Patent Publication No. 2011/0111296 incorporated by reference in its entirety, specifically para. [0060]).     
However, Liu et al does not expressly teach a cathode electrode having a thickness no less than 100 µm (claim 1).
However, it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the Liu electrode structures to include a thickness of no less than 100 µm because changes in size/proportion was held to have been obvious (In re Rose, 220 F.2d 459, 105 USPQ 237 (CCPA 1955)).  In addition, there is no evidence of criticality of the claimed thicknesses of the cathode electrode. 
However, Liu et al does not expressly teach a plurality of wet cathode layers of a cathode active material and optional conductive additive mixed with a liquid electrolyte.  
Nagayama et al discloses a method of producing an electrode by forming an electrode slurry (anode layers / wet cathode layers) comprising electrode active material, a conductive material, and electrolyte (liquid electrolyte / first liquid electrolyte) (para. [0109]); wherein the thickness of the positive electrode layer (cathode active material) is 0.1 µm (100 nm) ([0042]) ([0071]),[0128]).
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the Liu method of producing a lithium battery to include a plurality of wet cathode layers of a cathode active material mixed with a liquid electrolyte and a cathode active material sheet that has a thickness of 100 nm in order to fill a non-aqueous electrolyte in a void between the active materials in the electrode layer, thereby providing smooth ion transmission in the electrode layer and increasing the output of the whole battery ([0048]), and to prevent the clogging of pores of a porous collector ([0042]).  
However, Liu et al as modified by Nagayama et al does not expressly teach a cathode active material that has a material mass loading no less than 15 mg/cm2 for an organic or polymer material or no less than 30 mg/cm2 for an inorganic and non-polymer material in the cathode electrode (claim 1).  
Asako et al discloses a mass per unit area (material mass loading) of the positive electrode active material that is preferably 14 mg/cm2 to 40 mg/cm2 in the positive electrode (cathode electrode) (para. [0039]).
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the Liu/Nagayama method of producing a lithium battery to include a mass per unit area (material mass loading) of the positive electrode active material that is 40 mg/cm2 in the positive electrode (cathode electrode) in order to provide sufficiently high mass per unit area of each electrode to minimize the number of electrodes in the battery, thereby reducing the cost of manufacturing of the battery ([0039]).    
However, Liu et al as modified by Nagayama et al and Asako et al does not expressly teach an anode active material that is selected from the group consisting of (a) particles of meso-carbon microbeads (MCMB), and carbon including carbon nano-fiber; and carbon nanotube; (b) lead (Pb), antimony (Sb), bismuth (Bi), zinc (Zn), aluminum (Al), nickel (Ni), cobalt (Co), manganese (Mn), titanium (Ti), iron (Fe), and cadmium (Cd); (c) alloys or intermetallic compounds of Pb, Sb, Bi, Zn, Al, or Cd with other elements, wherein the alloys or compounds are stoichiometric or non-stoichiometric; (d) oxides, carbides, nitrides, sulfides, phosphides, selenides, and tellurides of Pb, Sb, Bi, Zn, Al, Fe, Ni, Co, Ti, Mn, or Cd, and their mixtures or composites excluding silicon oxide and titanium oxide; (e) prelithiated versions thereof; (f) prelithiated graphene sheets; and combinations thereof; or a cathode active material that includes an organic or polymeric material (claim 1); a cathode active material that includes a lithium intercalation compound or lithium-absorbing compound selected from an inorganic material, an organic or polymeric material, a metal phosphate, or a combination thereof, wherein the inorganic material is selected from TaS2, NbSe3, CoO, an iron oxide, or a combination thereof (claim 5); cathode active material that contains a
lithium intercalation compound or lithium-absorbing compound selected from an oxide,
dichalcogenide, trichalcogenide, sulfide, selenide, or telluride of niobium, zirconium,
molybdenum, hafnium, tantalum, tungsten, titanium, vanadium, chromium, cobalt, manganese, iron, or nickel in a nanowire, nanodisc, nanoribbon, or nanoplatelet form (claim 12); a cathode active material that contains a lithium intercalation compound or lithium-absorbing compound selected from nanodiscs, nanoplatelets, nano-coating, or nanosheets of an inorganic material selected from: (a) bismuth selenide or bismuth telluride, (b) transition metal dichalcogenide or trichalcogenide, (c) sulfide, selenide, or telluride of niobium, zirconium, molybdenum, hafnium, tantalum, tungsten, titanium,
cobalt, manganese, iron, nickel, or a transition metal; (d) boron nitride, or (e) a combination thereof (claim 13); cathode active material that contains a
lithium intercalation compound or lithium-absorbing compound contains nanodiscs,
nanoplatelets, nano-coating, or nanosheets of a lithium intercalation compound selected from: (1) bismuth selenide or bismuth telluride, (ii) transition metal dichalcogenide or trichalcogenide, (iii) sulfide, selenide, or telluride of niobium, zirconium, molybdenum, hafnium, tantalum, tungsten, titanium, cobalt, manganese, iron, nickel, or a transition metal; (iv) boron nitride (claim 14).
He et al discloses an anode active material that is selected from the group consisting of: (a) silicon (Si), germanium (Ge), tin (Sn), lead (Pb), antimony (Sb), bismuth (Bi), zinc (Zn), aluminum (Al), nickel (Ni), cobalt (Co), manganese (Mn), titanium (Ti), iron (Fe) and cadmium (Cd), and lithiated versions thereof; (b) alloys or intermetallic compounds of Si, Ge, Sn, Pb, Sb, Bi, Zn, Al, or Cd with other elements, and lithiated versions thereof, wherein said alloys or compounds are stoichiometric or non-stoichiometric; (c) oxides, carbides, nitrides, sulfides, phosphides, selenides, and tellurides of Si, Ge, Sn, Pb, Sb, Bi, Zn, Al, Fe, Ni, Co, Ti, Mn, or Cd, and their mixtures or composites, and lithiated versions thereof; (e) carbon may be selected from the group consisting of vapor-grown carbon nano fibers, carbon nano-tubes, carbon nanowires, sheets and platelets of pristine graphene, graphene oxide, reduced graphene oxide, doped graphene or graphene oxide, and chemically functionalized graphene, and combinations thereof ([0046]); and a cathode active material that contains an organic material or polymeric material, or a cathode active material selected from TaS2, NbSe3, CoO2, and iron oxide ([0035],[0038]); cathode active material preferably that contains an inorganic material selected from: (a) bismuth selenide or bismuth telluride, (b) transition metal dichalcogenide or trichalcogenide, (c) sulfide, selenide, or telluride of niobium, zirconium, molybdenum, hafnium, tantalum, tungsten, titanium, cobalt, manganese, iron, nickel, or a transition metal; (d) boron nitride, or (e) a combination thereof ([0037]).
Therefore, the invention as a whole would have been obvious to one of ordinary skill in the art at the time the invention was made because the disclosure of He et al indicates that lead (Pb), antimony (Sb), bismuth (Bi), zinc (Zn), aluminum (Al), nickel (Ni), cobalt (Co), manganese (Mn), titanium (Ti), iron (Fe) and cadmium (Cd), and lithiated versions thereof; (b) alloys or intermetallic compounds of Pb, Sb, Bi, Zn, Al, or Cd with other elements, wherein alloys or compounds are stoichiometric or non-stoichiometric; (c) oxides, carbides, nitrides, sulfides, phosphides, selenides, and tellurides of Ge, Sn, Pb, Sb, Bi, Zn, Al, Fe, Ni, Co, Mn, or Cd, and their mixtures or composites, and lithiated versions thereof; (e) vapor-grown carbon nano fibers, carbon nano-tubes, carbon nanowires, sheets and platelets of pristine graphene is a suitable material for use as anode active material.  The selection of a known material based on its suitability for its intended use has generally been held to be prima facie obvious (MPEP §2144.07).  As such, it would be obvious to use lead (Pb), antimony (Sb), bismuth (Bi), zinc (Zn), aluminum (Al), nickel (Ni), cobalt (Co), manganese (Mn), titanium (Ti), iron (Fe) and cadmium (Cd), and lithiated versions thereof; (b) alloys or intermetallic compounds of Pb, Sb, Bi, Zn, Al, or Cd with other elements, and lithiated versions thereof, wherein said alloys or compounds are stoichiometric or non-stoichiometric; (c) oxides, carbides, nitrides, sulfides, phosphides, selenides, and tellurides of Si, Ge, Sn, Pb, Sb, Bi, Zn, Al, Fe, Ni, Co, Ti, Mn, or Cd, and their mixtures or composites, and lithiated versions thereof; (e) vapor-grown carbon nano fibers, carbon nano-tubes, carbon nanowires, sheets and platelets of pristine graphene.  
In addition, the invention as a whole would have been obvious to one of ordinary skill in the art at the time the invention was made because the disclosure of He et al indicates an organic material or polymeric material, or TaS2, NbSe3, CoO2, and iron oxide; or an inorganic material selected from: (a) bismuth selenide or bismuth telluride, (b) transition metal dichalcogenide or trichalcogenide, (c) sulfide, selenide, or telluride of niobium, zirconium, molybdenum, hafnium, tantalum, tungsten, titanium, cobalt, manganese, iron, nickel, or a transition metal; (d) boron nitride, or (e) a combination thereof is a suitable material for use as cathode active material.  The selection of a known material based on its suitability for its intended use has generally been held to be prima facie obvious (MPEP §2144.07).  As such, it would be obvious to use an organic material or polymeric material, or TaS2, NbSe3, CoO2, and iron oxide; or an inorganic material selected from: (a) bismuth selenide or bismuth telluride, (b) transition metal dichalcogenide or trichalcogenide, (c) sulfide, selenide, or telluride of niobium, zirconium, molybdenum, hafnium, tantalum, tungsten, titanium, cobalt, manganese, iron, nickel, or a transition metal; (d) boron nitride, or (e) a combination thereof.
Examiner’s note: although Liu et al does not explicitly teach placing a porous separator layer in contact with the anode electrode and then forming a cathode electrode in contact with the porous separator, the Office takes the position that the transposition of process steps where the processes are substantially identical or equivalent in terms of function, manner, and result, was held to be not patentably distinguish the processes (Ex parte Rubin 128 USPQ 128 USPQ 159 (PO BdPatApp 1959).  There is no evidence of criticality of the order of assembling the layers of the lithium battery.
Regarding claims 12-14, Liu et al also discloses that active materials may be formed into various nanostructures such as nanowires (nano-coating / nanosheet) (col. 5, lines 4-11). 

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Liu et al (US 9692056) in view of Nagayama et al (US 2005/0048371), and further in view of Rubino et al (US 2003/0104270).
Regarding claim 5, Liu et al discloses a process for producing a lithium battery comprising: 
preparing a plurality of current collector layers “406” (electrically conductive porous layer), and a plurality of positive electrode active material layers “404” (wet cathode layers) of a positive electrode active material (cathode active material); wherein the current collector layer may be an open structure substrate such as a mesh or foam containing interconnected conductive pathways and have a void volume (volume of pores) of between about 75% and 95%; wherein examples of the positive electrode active material (cathode active material) include lithium cobalt oxide and lithium iron phosphate (inorganic material / metal oxide); 
preparing an negative electrode “1104” (anode electrode) having an anode current collector “1104b” that has two opposed primary surfaces wherein at least one of the two primary surfaces is deposited with a layer of anode active material “1104a”; wherein the anode active material layer may also contain other components such as conductive additive (col. 5, line 66 to col. 6, line 1); wherein examples of the anode active material include Si nanowire/NiSi nanowire material (col. 13, lines 62-63), graphite and carbon (col. 4, lines 53-54;
placing a separator “1106a” (porous separator layer) in contact with the anode electrode “1104”;
stacking and consolidating a desired number of previously formed positive electrode active material layers “1102a” and current collector layers “1102b” in an alternating manner to form a positive electrode “1102” (cathode electrode) in contact with the separator; 
assembling and sealing the negative electrode, separator, the positive electrode in a case “1202” (housing) to produce the lithium battery (col. 6, lines 24-48, col. 10, lines 23-35, col. 12, lines 54-56, col. 14, lines 1-55, Figs. 4 and 11B and U.S. Patent Publication No. 2011/0111296 incorporated by reference in its entirety, specifically para. [0060]).      
However, Liu et al does not expressly teach a plurality of wet cathode layers of a cathode active material and optional conductive additive mixed with a liquid electrolyte; or an anode electrode that is deposited with lithium metal or lithium alloy (claim 5).  
Nagayama et al discloses a method of producing an electrode by forming an electrode slurry (wet cathode layers) comprising electrode active material, a conductive material, and electrolyte (liquid electrolyte) ([0109]).
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the Liu method of producing a lithium battery to include a plurality of wet cathode layers of a cathode active material mixed with a liquid electrolyte in order to fill a non-aqueous electrolyte in a void between the active materials in the electrode layer, thereby providing smooth ion transmission in the electrode layer and increasing the output of the whole battery ([0048]), and to prevent the clogging of pores of a porous collector ([0042]).
However, Liu et al as modified by Nagayama et al does not expressly teach cathode active material that includes a lithium intercalation compound or lithium-absorbing compound selected from an inorganic material, an organic or polymeric material, a metal phosphate, or a combination thereof, wherein the inorganic material is selected from TaS2, NbSe3, CoO2, and iron oxide, or a combination thereof (claim 5).  
Rubino et al discloses cathode active material such as NbSe3 and polymers ([0018]).
Therefore, the invention as a whole would have been obvious to one of ordinary skill in the art at the time the invention was made because the disclosure of Rubino et al indicates that NbSe3 or polymers is a suitable material for use as a cathode active material.  The selection of a known material based on its suitability for its intended use has generally been held to be prima facie obvious (MPEP §2144.07).  As such, it would be obvious to use NbSe3 or polymers.    
Examiner’s note: although Liu et al does not explicitly teach placing a porous separator layer in contact with the anode electrode and then forming a cathode electrode in contact with the porous separator, the Office takes the position that the transposition of process steps where the processes are substantially identical or equivalent in terms of function, manner, and result, was held to be not patentably distinguish the processes (Ex parte Rubin 128 USPQ 128 USPQ 159 (PO BdPatApp 1959).  There is no evidence of criticality of the order of assembling the layers of the lithium battery.

Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Liu et al (US 9692056) in view of Nagayama et al (US 2005/0048371), and further in view of Ohira et al (US 2009/0280411).
Regarding claim 11, Liu et al discloses a process for producing a lithium battery comprising: 
preparing a plurality of current collector layers “406” (electrically conductive porous layer), and a plurality of positive electrode active material layers “404” (wet cathode layers) of a positive electrode active material (cathode active material); wherein the current collector layer may be an open structure substrate such as a mesh or foam containing interconnected conductive pathways and have a void volume (volume of pores) of between about 75% and 95%; wherein examples of the positive electrode active material (cathode active material) include lithium cobalt oxide and lithium iron phosphate (inorganic material / metal oxide); 
preparing an negative electrode “1104” (anode electrode) having an anode current collector “1104b” that has two opposed primary surfaces wherein at least one of the two primary surfaces is deposited with a layer of anode active material “1104a”; wherein the anode active material layer may also contain other components such as conductive additive (col. 5, line 66 to col. 6, line 1); wherein examples of the anode active material include Si nanowire/NiSi nanowire material (col. 13, lines 62-63), graphite and carbon (col. 4, lines 53-54;
placing a separator “1106a” (porous separator layer) in contact with the anode electrode “1104”;
stacking and consolidating a desired number of previously formed positive electrode active material layers “1102a” and current collector layers “1102b” in an alternating manner to form a positive electrode “1102” (cathode electrode) in contact with the separator; 
assembling and sealing the negative electrode, separator, the positive electrode in a case “1202” (housing) to produce the lithium battery (col. 6, lines 24-48, col. 10, lines 23-35, col. 12, lines 54-56, col. 14, lines 1-55, Figs. 4 and 11B and U.S. Patent Publication No. 2011/0111296 incorporated by reference in its entirety, specifically para. [0060]).      
However, Liu et al does not expressly teach a plurality of wet cathode layers of a cathode active material and optional conductive additive mixed with a liquid electrolyte (claim 11).  
Nagayama et al discloses a method of producing an electrode by forming an electrode slurry (wet cathode layers) comprising electrode active material, a conductive material, and electrolyte (liquid electrolyte) ([0109]).
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the Liu method of producing a lithium battery to include a plurality of wet cathode layers of a cathode active material mixed with a liquid electrolyte in order to fill a non-aqueous electrolyte in a void between the active materials in the electrode layer, thereby providing smooth ion transmission in the electrode layer and increasing the output of the whole battery ([0048]), and to prevent the clogging of pores of a porous collector ([0042]).
However, Liu et al as modified by Nagayama et al does not expressly teach cathode active material that contains a lithium intercalation compound or lithium-absorbing compound selected from a metal carbide, metal nitride, metal boride, or a combination thereof (claim 11).  
Ohira et al discloses positive electrode active material (cathode active material) such as lithium-transition metal complex nitrides (metal nitride) ([0035]).
Therefore, the invention as a whole would have been obvious to one of ordinary skill in the art at the time the invention was made because the disclosure of Ohira et al indicates that lithium-transition metal complex nitride is a suitable material for use as a cathode active material.  The selection of a known material based on its suitability for its intended use has generally been held to be prima facie obvious (MPEP §2144.07).  As such, it would be obvious to use lithium-transition metal complex nitride.    
Examiner’s note: although Liu et al does not explicitly teach placing a porous separator layer in contact with the anode electrode and then forming a cathode electrode in contact with the porous separator, the Office takes the position that the transposition of process steps where the processes are substantially identical or equivalent in terms of function, manner, and result, was held to be not patentably distinguish the processes (Ex parte Rubin 128 USPQ 128 USPQ 159 (PO BdPatApp 1959).  There is no evidence of criticality of the order of assembling the layers of the lithium battery.
Response to Arguments
Applicant’s arguments with respect to claim(s) 1, 5, and 11-15 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TONY S CHUO whose telephone number is (571)272-0717.  The examiner can normally be reached on Monday - Friday, 9:00am - 5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ula C Tavares-Crockett can be reached on 571-272-1481.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/T.S.C./Examiner, Art Unit 1729 

/ULA C RUDDOCK/Supervisory Patent Examiner, Art Unit 1729